Citation Nr: 1105905	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
residuals of a crushing injury to the index, middle and ring 
fingers of the right hand.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to February 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 RO rating decision.  

In December 2010, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology.  A transcript of 
the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has determined that further development action is 
required before the Board decides the claim for an increased 
evaluation for residuals of a crushing injury to the index, 
middle and ring fingers of the right hand.  

The RO has associated VA treatment records with the claims file 
up until April 2009.  An April 2009 VA record notes that the 
Veteran requested an orthopedics referral for right hand 
numbness.  Records pertaining to this referral are not associated 
with the claims file.  In addition, an April 1990 VA record notes 
that x-rays were taken of the Veteran's right hand, but no report 
was associated with the claims file.  VA has a duty to obtain all 
pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).  Appropriate development should be undertaken to attempt 
to obtain any additional pertinent medical records, to include VA 
treatment records not already associated with the claims file 
(i.e., VA treatment records after April 2009).  

During the April 2009 VA examination, the examiner diagnosed the 
Veteran with Raynaud's phenomenon and evidence of trigger fingers 
with the index and middle fingers.  The RO/AMC should obtain an 
opinion as to whether these disabilities are residuals of the 
crushing injury during service or were caused or aggravated by 
his service-connected residuals of a crushing injury to the 
index, middle and ring fingers of the right hand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development of any outstanding 
medical records pertaining to treatment or 
evaluation of the Veteran's residuals of a 
crushing injury to the index, middle and ring 
fingers of the right hand, to include 
relevant VA treatment records not already of 
record dated after April 2009.  The RO should 
also attempt to obtain the April 1990 x-ray 
report that is missing from the claims file.

2.  Following the receipt of any outstanding 
VA treatment records, the RO or the AMC 
should contact the examiner who conducted the 
April 2009.  He should review the additional 
records and should note that review in the 
report.  The examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
additional diagnoses listed in the April 2009 
examination report, (Raynaud's phenomenon and 
evidence of trigger fingers with the index 
and middle fingers) are residuals of a 
crushing injury to the index, middle and ring 
fingers of the right hand that occurred 
during the Veteran's service or aggravated or 
caused by residuals of the crushing injury.   

If the examiner finds that a physical 
examination is needed, one should be 
scheduled.
Any opinion expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should readjudicate 
the claim for an increased evaluation for 
residuals of a crushing injury to the index, 
middle and ring fingers of the right hand.  
If the benefit is not granted in full, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

